Case 2:13-cv-07508-JMV-JBC Document 34 Filed 01/27/20 Page 1 of 1 PageID: 203




                       TN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA,                            )
                                                         Case No. 2:13-cv-07508-JMV-
          Plaintiff,                                 )   JBC
                                                     )
                                                     )
                                                     )
HARRY ABRAHAMSEN,                                    )
                                                     )
          Defendant.                                 )
                                                     )
                                  ORDER AND JUDGMENT

       This matter has come before the Court upon the Motion by United States for Judgment

Against Garnishee Harkmark, LLC [D.E. 31] and the Supplement to Motion by United States

for Judgment Against Garnishee Harkmark, LLC [D.E. 32], as well as the Notice of Correction

by United States [D.E. 33]. Upon consideration, it is hereby ORDERED, ADJUDGED, and

DECREED:


    I. The Motion by United States for Judgment Against Garnishee Harkmark, LLC [D.E. 31],

        and the Supplement to Motion by United States for Judgment Against Garnishee

        Harkmark, LLC [D.E. 32], are GRANTED; and

    2. Judgment is entered in favor of the United States and against Harkmark, LLC in the

        amount of $41,765.29.

SO ORDERED, ADJUDGED, AND DECREED.

       Signed this 4            day of   ..) ,s..i   ‘3 A-f\r     .2020.


                                              HORJOFTh(MICRAEL V,Qtft,EZ
                                              UNITED STATES DIST*T JEJDGE
